Citation Nr: 0402919	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to January 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran's bilateral pes planus is manifested by marked 
deformity and pain accentuated with use absent pain on 
manipulation, swelling on use, characteristic callosities, 
and marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  


CONCLUSION OF LAW

The schedular criteria for a higher rating of 30 percent for 
service-connected bilateral pes planus have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5276 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim as set forth in the 
March 2002 rating decision, November 2002 Statement of the 
Case (SOC), and December 2002 Supplemental Statement of the 
Case (SSOC) issued by a Decision Review Officer.   The SOC 
provided the veteran with notice of the law and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  Prior to an adjudication of the 
claim on the merits, in correspondence dated in October 2001, 
the RO advised the veteran of VA's duties under the VCAA.  
The RO also advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran an appropriate VA examination in 
October 2001.  The RO retrieved VA treatment records from the 
Lexington VA facility identified by the veteran.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to notify 
the claimant of the evidence necessary to substantiate the 
claim and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

The veteran's service-connected bilateral pes planus is 
presently assigned a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2003), for moderate pes planus.  
A 30 percent rating is prescribed for bilateral acquired 
flatfoot where symptoms are severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
prescribed for bilateral acquired flatfoot where symptoms are 
pronounced with objective evidence of marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).

The October 2001 VA examination report shows that the 
examiner reviewed the claims file, including treatment 
records from the Mountain VA Medical Center (MC) VAMC and 
Lexington VAMC.  The examiner reported that the veteran 
complained of swelling, pain, and difficulty with walking, 
due to discomfort in both of his feet.  Prolonged standing 
tended to aggravate his foot pain and increased swelling.  He 
did not complain of any skin breakdown of his feet.  In the 
past, he was diagnosed with plantar fasciitis and received 
injections in the plantar surfaces of both feet.  Due to the 
pain and swelling, he had a lack of endurance for walking 
around.  Therefore, he tended to limit his ambulation.  He 
used shoe inserts and soft soled shoes, which tended to help 
alleviate his discomfort, but never completely alleviated the 
discomfort.  He did not take any medication such as non-
steroidals for relief of discomfort.  He noted that flare-ups 
only occurred with standing and ambulation and this occurred 
daily.  He did not require crutches, braces, canes, or any 
orthotic or prosthetic device other than his shoe inserts.  
The examiner noted that the veteran received specialized 
orthotic shoes from the Lexington VAMC in the past.  The 
veteran, however, related that he did not wear these shoes.  
The examiner indicated that according to medical records from 
the Lexington VAMC, the veteran was prescribed Motrin.  The 
examiner noted that the veteran was a long-term diabetic and 
did have peripheral neuropathy. 

The physical examination revealed that the distal portions of 
both of the veteran's lower extremities lacked hair.  There 
was no edema or erythema present.  The ankle joints were 
enlarged medially and bilaterally over the malleolar area.  
No effusion, however, could be appreciated.  The skin of both 
of the feet and both lower extremities from the ankle 
downward was thinned, dusky, and a reddened color without 
evidence of edema.  The pulses bilaterally were very poor and 
were only barely palpable.  The feet were cool, but not cold.  
There was no evidence of cyanosis and there was no clubbing 
present.  Distal capillary return bilaterally was very poor.  
There was bilateral, "very marked pes planus," with loss of 
both the transverse and the medial arches bilaterally.  Both 
feet were equal.  There was no tenderness to palpation over 
the dorsal surfaces of the feet.  The plantar surfaces, 
however, of both feet were "exquisitely" tender to deep 
palpation.  There was tenderness over both of the inferior 
portions of the calcaneus, indicating spur formation.  

There was no evidence of muscular loss or wasting of the 
intrinsic musculature of the foot.  There was a very dense 
sensory loss to light and pinprick over both of the feet, 
both dorsal and plantar surfaces, to just above the ankle 
joint.  Position sense was intact.  The veteran was able to 
stand and had good balance on both feet but it was painful to 
do so.  Ambulation was obviously painful.  Although he had a 
normal reciprocal gait, he tended to walk gingerly on both of 
his feet.  He was not able to do heel walking or toe walking 
because of pain and discomfort.  There were no marked 
deformities other than pes planus, such as hammertoes, 
abnormal high arch, or claw foot.  There was good weight 
bearing and non-weight bearing of the Achilles tendon.  There 
was no unusual wear of the shoes.  There was no evidence of 
varus or valgus deformity of the foot or forefoot.  The x-
rays of the feet revealed bilateral calcaneal spurs.  There 
were old heel fractures of the medial malleolus bilaterally.  
There was no evidence of acute fracture or dislocation.  
There was osteopenia present over the bones of both feet. 

The examiner diagnosed the following:  (1) bilateral pes 
planus; (2) bilateral neuropathy, secondary to diabetes; (3) 
peripherovascular disease with poor arterial supply and poor 
capillary return; (4) painful bilateral calcaneal spurs and 
evidence of plantar fasciitis; and (5) history of old 
fractures of both medial malleolus, right and left, without 
evidence of decreased range of motion.  

Based on a review of the evidence of record, the Board finds 
that the veteran's bilateral pes planus is productive of 
symptomatology that is consistent with the criteria 
associated with a 30 percent rating under Diagnostic Code 
5276.  The October 2001 VA examiner noted that the veteran 
had bilateral "very marked pes planus" with loss of both 
the transverse and the medial arches.  The examiner's finding 
is objective evidence of a marked deformity.   

The examiner noted that while the veteran was able to stand 
and had good balance on both feet, it was painful for him to 
do so.  The examiner added that ambulation was obviously 
painful.  The examiner further observed that the veteran had 
a normal reciprocal gait, but tended to walk gingerly on both 
of his feet.  Lastly, the examiner noted that the veteran was 
not able to do heel and toe walking due to pain and 
discomfort.  The Board notes that the examiner at no time 
indicated or suggested that the veteran was malingering or 
exaggerating his complaints of pain.  Thus, the foregoing 
findings are objective evidence of pain accentuated with use.  

The veteran has also complained of swelling, but the VA 
examination revealed no evidence of edema or effusion.  VA 
treatment records dated during the appeal period confirm that 
the veteran's feet from time to time do exhibit evidence of 
trace peripheral edema.  These treatment records, however, 
also show that when edema of the lower extremities was 
detected on examination, the physicians did not attribute the 
edema to the pes planus disorder.  Rather, such nonservice-
connected disorders as congestive heart failure exacerbation, 
chronic renal insufficiency, diabetes mellitus, and coronary 
artery disease were noted.  

The veteran does not complain of characteristic callosities 
and the VA examination did not reveal callosities.  The VA 
examination similarly did not reveal pain on manipulation.  
Nevertheless, the Board finds that overall the veteran's 
bilateral foot disorder more closely approximates the 
symptomatology associated with a 30 percent rating under 
Diagnostic Code 5276 based on objective evidence of marked 
pes planus and pain accentuated with use.

The Board also finds that while the veteran's bilateral foot 
disability might be productive of some symptomatology 
associated with a 50 percent rating, namely, "exquisitely" 
tender plantar surfaces, the majority of the veteran's 
symptoms more closely approximate symptomatology associated 
with a 30 percent rating.  The October 2001 VA examination 
failed to show evidence of marked inward displacement and 
severe spasm of the tendo achillis on manipulation.  The 
October 2001 VA examination also failed to show definitive 
evidence that the veteran's bilateral foot disorder was 
incapable of improvement by orthopedic shoes or appliances.  
While the veteran indicated that shoes inserts and soft soled 
shoes did not completely alleviate his discomfort, he 
nevertheless admitted that the appliances did at least help 
alleviate his discomfort.  The examiner noted that the 
veteran received specialized orthotic shoes from a VA 
facility, but the veteran chose not to wear them.  There is 
no indication in the record that the veteran's decision to 
not use the specialized orthotic shoes is due to anything 
other than his personal preference.  Thus, there is no 
objective evidence that the veteran's disability may not be 
improved by orthopedic shoes or appliances.  

In further support of the Board's position that the veteran's 
bilateral foot disability does not more closely approximate a 
50 percent rating, the Board notes that plantar fasciitis was 
objectively demonstrated on examination, but the examiner did 
not indicate that this disorder was secondary to pes planus.  
Radiographic studies showed bilateral calcaneal spurs and 
associated tenderness and pain were demonstrated on 
examination.  The examiner, however, did not indicate that 
this disorder was secondary to pes planus.  The VA examiner 
similarly did not indicate that the diagnosed 
peripherovascular disease with poor arterial supply and poor 
capillary return was secondary to pes planus.  A VA treatment 
record dated in November 2001 shows that the veteran's 
complaints of a burning pain on the bottoms of his soles were 
consistent with diabetic polyneuropathy rather than a 
condition secondary to pes planus.  Accordingly, reliance on 
factors outside the rating criteria for purposes of assessing 
whether the veteran's overall bilateral foot disorder 
reflects symptomatology more severe than is contemplated in a 
30 percent rating is not appropriate.   

Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which address additional functional loss due to pain, 
weakness, excessive fatigability, etc., the severity of the 
veteran's bilateral foot disability does not warrant an 
assignment of a 50 percent rating.  The medical evidence 
shows that the veteran's foot pain is attributable to both 
pes planus and nonservice-connected disorders.  Moreover, 
foot pain is provided for in a 30 percent rating.  The 
October 2001 VA examination also revealed no evidence of 
muscular loss or wasting of the intrinsic musculature in the 
feet.  As such, the Board finds that the veteran's disability 
more closely approximates the criteria for a 30 percent 
rating under Diagnostic Code 5276.  

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 30 percent.  Diagnostic Code 5278 prescribes a 50 
percent rating for acquired bilateral claw foot where there 
is evidence of marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  The October 2001 VA 
examiner noted that the examination revealed no hammertoes or 
claw foot.  Thus, Diagnostic Code 5278 is not for 
application.  The other diagnostic codes either do not assign 
ratings in excess of 30 percent or are not applicable.  
Accordingly, a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276
is assigned.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's bilateral pes planus causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's bilateral pes 
planus interferes with his employability, the currently 
assigned 30 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  There is no 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
bilateral pes planus.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).






ORDER

A higher rating of 30 percent for service-connected bilateral 
pes planus is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



